Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 10/05/2022. 
Claims 1, 3-5, 7-12, 38, and 40-45 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed on 10/05/2022, has been entered. Claims 1 and 12 have been amended. In response to the amendments to the Claims and Specification, the respective Objections have been resolved. 

Priority
The examiner acknowledges that the instant application claims priority from Provisional Application 62/199,649, filed 07/31/2015. Therefore, the claims receive the effective filing date of 07/31/2015.

Claim Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 7-12, 38, and 40-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	
First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 11, 3-5, 7-11, 38, and 40-45 are directed to a machine, and claim 12 is directed to a process. Therefore, the claims are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).

The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance.  
	Taking Claim 1 as representative, independent claim 1 recites at least the following limitations that are believed to recite an abstract idea:
receive inputs from a user, which inputs are indicative of a user engagement with content monitored by detection of inputs; 
compile recommendations for a user, the compiled recommendations being above a recommendation threshold for the user; 
receiving the inputs indicative of the user engagement with content and receiving the recommendations, and compare the inputs indicative of the user engagement with content and the recommendations to identify an anomaly between the content with which the user has engaged and the compiled recommendations for the user, to identify the anomaly in dependence on the user engaging with content which has not been recommended to the user; 
storing any identified anomaly;
identify when the user has engaged in a context in which the user will respond to an enquiry message, there being contexts in which the user will not engage with an enquiry; and 
dependent on when a context in which the user will respond to an enquiry message is identified, to:
 retrieve one or more anomaly in dependence on such identification, and 
Holzer Patel Drennan2Attorney Docket No. 394049USPselect a template from a set of templates in dependence on a type of the anomaly,
 select a sub-template from a sub-set of templates associated with the template, each sub-set being associated with a different enquiry complexity, in dependence on a current context determined for the user, wherein the sub-template selected for a user in one context of the user is different to the sub-template selected for the user in a second, different context of the user; and 
populate the sub-template with data relating to the retrieved one or more anomaly, and data; 
provide an enquiry message based on the populated selected template to the user.
The above limitations recite the concept of recommendations and feedback. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g., sales activities and behaviors, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions. Independent claim 12 recites similar limitations as claim 1 and, as such, fall within the same identified groupings of abstract ideas. Accordingly, under Prong One of Step 2A of the Alice/Mayo test, claims  and 12, and 22 recite an abstract idea (Step 2A, Prong One: YES).
Step 2A prong 2 is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, independent claims 1 and 12 recite the additional elements such as:
A server
An interface
A user device
Steps being performed by modules/engines
A memory
A processor
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

In addition, the recitation of the additional elements are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. For example, claims 3-5, 8-11, 38, and 41-45 are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above. As for claims 7 and 40 these claims are similar to the independent claims except that they recite the further additional element of metadata. These additional elements are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. Therefore the dependent claims do not create an integration for the same reasons.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
A server
An interface
A user device
Steps being performed by modules/engines
A memory
A processor
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1, 3-5, 7-12, 38, and 40-45 are allowable over prior art though rejected on other grounds (e.g. 35 USC 101) as discussed above. The combination of elements of the claim as a whole are not found in the prior art. 
Claims 1, 3-5, 7-12, 38, and 40-45 would be allowable over prior art as described in the previous Non-Final Office Action, if rewritten to overcome the rejections under 35 USC §101 as set forth in this Office Action, and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
	Applicant's arguments filed 10/05/2022 have been fully considered but they are not persuasive.
Claim Rejection – 35 USC §101
Applicant argues that the pending claims do not recite an abstract idea under Prong 1 of Step 2A, arguing that “claim 1 does not include any limitation that manages a behavior or relationship or interaction, nor manages social activities, teaches, nor provides rules or instructions to follow,” stating that the claim “compiles recommendations for the user and…receives inputs regarding the user’s activities. No clause/limitation of claim 1 manages a behavior or relationship or interaction; but rather ..monitor the user’s behavior or interactions, and acts based on the user’s behavior but neither…engine manages the behavior of the user nor the interaction of the user with a user device.”
Examiner respectfully disagrees. In stating that the abstract steps of the claim, as noted in the rejection above, are directed to Certain Methods of Organizing Human Activity in that they recite managing personal behavior or relationships or interactions between people, e.g., following rules or instructions, the Office is not alleging that the claims control the user’s interactions with a device, as argued, but rather that, except for the recitation of additional elements as addressed in Prong 2 and Step 2B, the claims present a set of instructions for receiving data, processing the data to determine recommendations, and modifying the recommendations based on determined anomalies. Argued limitations such as “compil[ing] recommendations for the user and…receiv[ing] inputs regarding the user’s activities” fall within this abstract idea, in that they present manual process for marketing or sales activities or behaviors, business relations, and following rules or instructions amounting to an abstract procedure for recommendations and feedback.

Applicant further argues that, under Prong 2 of Step 2A, the claims are integrated into a practical application, arguing that the claims present “detailed method steps performed by the modules/engines,” and states that the Office has “merely lumped the active method steps together with the computer elements.” Applicant further states that “the steps do not recite a high level of generality, but provide detailed steps for a technological improvement.” With reference to MPEP 2106.05(a), Applicant argues that the claims present an improvement the functioning of a computer or another technology or technical field: “It is the aim to provide improvements relating to scenarios where the user behavior is unexpected.” Applicant states that “it is the particular, recited steps in claim 1 that provide an improvement to the technology, by providing a technological solution to a technological problem. Additionally …the method of claim 1 is an improvement in the art over existing technological processes. …claim 1 recites detailed steps regarding the method, more than mere instructions to perform the method on a generic computer.”
Examiner respectfully disagrees. As noted in the response above, the “detailed method steps” are directed to an abstract idea that falls within Certain Methods of Organizing Human Activity. Rather than integrating this abstract idea into a practical application by presenting an improvement to a specific “technological solution to a technological problem,” the steps of identification of “scenarios where the user behavior is unexpected” and soliciting feedback thereafter are part of the abstract idea itself; steps constituting the abstract idea cannot form an improvement to the abstract idea itself. Rather, in evaluating whether the combination of computer-related additional elements integrate the abstract idea into a practical application, the claims do not present more than “mere automation of manual processes” [MPEP 2106.05(a)]. Rather than showing integral use of a machine to achieve performance of the method, the computer-related additional elements, recited at a high level of generality, at best “function solely as an obvious mechanism for permitting a solution to be achieved more quickly.” [MPEP 2106.05(b)]. 
Regarding Applicant’s statement that “the method of claim 1 is an improvement in the art over existing technological processes” “as acknowledged by the Office Action,” it is noted that novelty over prior art is a separate consideration from subject matter eligibility under 101: “patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101;” that is, even “a claim for a new abstract idea is still an abstract idea.” [MPEP 2106.05]. As in Intellectual Ventures, as referenced by Applicant, the recitation of additional elements in the claims “does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it".” [MPEP 2106.05(f)]. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.S./Examiner, Art Unit 3684
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3625